Affirmed and Opinion filed April 10, 2012.




                                                       In The

                               Fourteenth Court of Appeals
                                                  ____________

                                              NO. 14-11-00345-CR
                                                ____________

                               RICKY NELSON GOODWIN, Appellant

                                                          V.

                                    THE STATE OF TEXAS, Appellee



                       On Appeal from County Criminal Court at Law No. 3
                                      Harris County, Texas
                                 Trial Court Cause No. 9825856



                              MEMORANDUM                              OPINION

           After a jury trial, appellant was convicted of the offense of terroristic threat. On
June 26, 1998, the trial court sentenced appellant to confinement for 100 days in the Harris
County Jail.1

           The clerk's record was filed but no reporter's record was filed. This court ordered a
hearing to determine whether appellant desired to prosecute his appeal, and if so, whether

1
    Notice of appeal was given August 14, 1998, but was not processed by the clerk of the court until April 19, 2011.
appellant was entitled to appointed counsel and/or a free reporter's record.   Appellant did
not appear. The trial court found that several attempts had been made to contact appellant
to ascertain his intention regarding this appeal, including sending two letters return receipt
requested, but no response had been received. The trial court concluded that appellant has
abandoned his appeal.

       Appellant has not filed a written motion to withdraw or to dismiss the appeal. See
Tex.R.App. P. 42.2(a). However, based upon the finding of the trial court that appellant
does not want to continue his appeal, we conclude that good cause exists to suspend the
operation of Rule 42.2(a) in this case. See Tex. R. App. P. 2. Accordingly, we dismiss the
appeal.



                                            PER CURIAM




Panel consists of Chief Justice Hedges and Justices Seymore and Brown.
Do not publish - TEX. R. APP. P. 47.2(b).




                                              2